Citation Nr: 1127714	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1945 to November 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2010, the Board denied service connection for PTSD.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2011, the Court vacated that portion of the decision relevant to service connection for PTSD and remanded the appeal for consideration of an additional regulation and independent sources of information regarding the circumstances of the Veteran's service. 
 
The appeal is REMANDED to the RO.
  

REMAND

The Veteran served in the 3105th Quartermaster Service Company with service in Europe from November 1945 to October 1946.  He contends that he experiences PTSD related to traumatic events that he witnessed in overseas service while performing duties as a prisoner of war camp guard and ambulance driver.  In statements to a mental health clinician, the Veteran reported that he observed prisoners dying from cold exposure and killed while trying to escape.  He also reported that as an ambulance driver, he transported seriously-injured soldiers from a ship to a hospital over rough roads.  He claims he transported the wounded and dead.  The Veteran does not contend that he participated in combat.  His service in Europe was performed six months after the end of hostilities, and the record of separation did not show that he received any combat awards or badges.    

Service personnel and treatment records are not available as the National Personnel Records Center reported that they were likely destroyed in a fire.  In October 2008, the RO denied service connection for PTSD because the evidence of record was insufficient to verify the occurrence of the traumatic events.  In August 2010, the Board denied service connection for PTSD.  The Board concluded that the Veteran's description of widespread death and serious injury was not credible in view of his overseas service six months after the end of the war in Europe.  In February 2011, the Court partially vacated and remanded the claim for service connection for PTSD for compliance with the instructions in a Joint Motion for Remand.  The Court ordered the Board to consider the applicability of 38 C.F.R. § 3.2 (2010), which establishes a period of war that includes the Veteran's active duty service.   The Court further ordered the Board to explain why the Veteran's description of events was not credible absent independent support in the record regarding the conditions in the months after combat ended.  

Upon further research, the Board concludes that there are published historical materials that document harsh conditions for prisoners of war in camps in Germany and France for many months after the end of hostilities.  See, e.g. Gunter Bischof & Steven E. Ambrose, Eisenhower and the German POWs: Facts Against Falsehood (1992).   As the record of service shows the identity of the Veteran's unit, additional research is warranted to verify the nature and circumstances of the Veteran's duties in the European Theater and to assess the credibility of the Veteran's reports of his experiences, to include his allegation of guard duty at a prisoner of war camp.  

Medical evidence of a diagnosis of PTSD is limited to the single report of a psychological consultant in April 2008.   The examiner noted the Veteran's reports of his experiences in Europe and his symptoms that onset "after he returned from military service."  The examiner did not comment on the Veteran's psychiatric status and functional capacity during the more than fifty years since service or discuss any post service events other than the death of the Veteran's spouse two years earlier.  The examiner assigned a Global Assessment of Functioning score of 36 indicating serious impairment of communications, judgment, and function.  The examiner noted that the Veteran was prescribed medication for anxiety.  However, there is no evidence of record of any mental health treatment prior to or after this single evaluation as may be appropriate for a patient with such severe symptoms.  The Board concludes that a request for the identity of any on-going mental health treatment providers, recovery of relevant treatment records, and a comprehensive mental health evaluation are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request from the Joint Services Record Research Center (JSRRC) information on the location, duties, and unit history, if available, of the U.S. Army 3105th Quartermaster Service Company from November 1945 to October 1946.  If the JSRRC requires a more restricted period of time, request information for period of an acceptable length starting in December 1945.  Associate any records received with the claims file. 

2.  Request from the Veteran the identity of any private or VA clinicians or facilities that provided mental health care or medications since April 2008.  Request that the Veteran authorize the recovery of any private records, and if authorized, request relevant private and VA records and associate any records received with the claims file.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii) (2010) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians by providing enough information to identify and locate existing records and must authorize the release of existing records).

3.  Request all records of VA medical care since October 2002 and associate any records received with the claims file.  

4.  After the above development is completed to the extent possible, schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral-level psychologist.   Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's mental health and provide an opinion whether any diagnosed psychiatric disorder, including PTSD or depression, is as likely as not (50 percent or greater possibility) related to traumatic events in service or any other aspect of service.   Request that the examiner comment on the onset and progression of the disorder since service including the Veterans functional capacity and the impact of any intervening events.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder including PTSD.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

